AO 245B (CASDRev. 08/13) Judgment in a Criminal Case                                                                   FILED
                                                                                                                       JAN 1 5 2019
                                      UNITED STATES DISTRICT Co
                                            SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                                      JUDGMENT IN A C' 0 ~~~J...-=.....,-----=-=~:.....:...J
                                 v.                                         (For Offenses Committed On or After November 1, 1987)
        KARINA ISABEL RAMIREZ-HUERTA (2)
                                                                               Case Number:          18CR4049-BAS

                                                                            FRANK MORELL
                                                                            Defendant's Attorney
REGISTRATION NO.                 71862298
D -
IZI pleaded guilty to count(s)         ONE (1) OF THE INFORMATION

D     was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                             Count
Title & Section                     Nature of Offense                                                                       Number(s)
8 USC 1324(a)(l)(A)(ii),            Transportation Of Certain Aliens For Financial Gain and                                    1
(v)(II), AND (a)(l)(B)(i)           Aiding and Abetting




    The defendant is sentenced as provided in pages 2 through                         3            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

IZi   Count(s)    REMAINING                                        are            dismissed on the motion of the United States.

D     Assessment:   $100.00 REMITTED.

      JVTA Assessment*: $5,000 REMITTED
IZI   The Court finds the defendant indigent.
      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZI   Fine waived              D Forfeiture pursuant to order filed                                                    , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                            JANJ JARY 14 2019
                                                                            Date of Imposition of Sentence



                                                                            HON.~ASW
                                                                            UNITED STATES DISTRICT JUDGE


                                                                                                                           18CR4049-BAS
    AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

    DEFENDANT:                          KARINA ISABEL RAMIREZ-HUERTA (2)                                                                                 Judgment - Page 2of3
    CASE NUMBER:                        18CR4049-BAS




                                                                                PROBATION
The defendant is hereby sentenced to probation for a term of:
FNE (5) YEARS.


     The defendant shall report to the probation office within 72 hours from the date of sentencing.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of placement on probation and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of probation, unless otherwise ordered by court.
          The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
          substance abuse. (Check, if applicable.)
          The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
          The defendant shall cooperate in the collection ofa DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
          Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
          The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
D         seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
          resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
D         The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

           If this judgment imposes a fine or a restitution obligation, it shall be a condition of probation that the defendant pay any such fine
     or restitution in accordance with the Schedule of Payments set forth in this judgment.
         The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
     with any special conditions imposed.
                                                  STANDARD CONDITIONS OF PROBATION
     l)     the defendant shall not leave the judicial district without the permission of the court or probation officer;
     2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
     3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
     4)     tke 6efena1mt sl~appoFt Ii.is Qr her 9epemleflts aml JHeet gti:l.er famj!y responsibiliaes;.
     5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
            reasons;
     6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
     7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
            any paraphernalia related to any controlled substances, except as prescribed by a physician;
     8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
     9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted ofa felony,
            unless granted permission to do so by the probation officer;
     l 0)   the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
            observed in plain view of the probation officer;
     11)    the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
     12)    the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
            the court; and
     13)    ttB aireetea B;) tke ~rtieB:titiH efftec1, the 6cfcn6!11l:t M-lall ntiti+-, thit6 !'ltl'ties tifrisks tflttt ftl!I;'.)' Bi! l!Ul\llitmee B:Y tlrn eefefitHmt's eriffliflal rec~~r­
            persesal mstsr, "('Jf eB.aract~ietioes tlJ!S sli.all p=i.t tbe pr98atiga Q~cer tg fflai..-1.u;h noWisefrnc llilS ts eS:R.HRB the defemlant'5 compliiifl-
            wff!:i such netifieB:tieH reqttirefflCllt:--


                                                                                                                                                               18CR4049-BAS
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

DEFENDANT:              KARINA ISABEL RAMIREZ-HUERTA (2)                                       Judgment - Page 3 of 3
CASE NUMBER:            18CR4049-BAS


                                  SPECIAL CONDITIONS OF PROBATION

     1. Not enter or reside in the Republic of Mexico without permission of the court or probation officer, and
        comply with both United States and Mexican immigration laws.

     2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

     3. Submit your person, property, residence, office or vehicle to a search, conducted by a United States
        Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
        contraband or evidence of a violation of a condition of release; failure to submit to a search may be grounds
        for revocation; the defendant shall warn any other residents that the premises may be subject to searches
        pursuant to this condition.

     4. Not use or possess any illegal drugs including Marijuana.

     5. Standard Conditions of Probation above modified as follows: Condition number 4 and number 13 are
        remitted. Condition number 5 shall be modified to: The defendant shall work at least thirty (30) hours at
        a lawful occupation and/or schooling or a combination of both.

II
II
II




                                                                                                   18CR4049-BAS
